Citation Nr: 0115091	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to the assignment of an effective date prior 
to September 10, 1999 for the assignment of a 10 percent 
rating for deviated nasal septum.

2.  Entitlement to an increased rating for deviated nasal 
septum, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
enlarged right testicle.

4.  Entitlement to an increased rating for eczema, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision that 
denied the benefits sought on appeal.  .

The Board's decision on the claim for an earlier effective 
date for the assignment of a 10 percent rating for deviated 
nasal septum, for a higher evaluation for that condition, and 
for a higher evaluation for enlarged right testicle are set 
forth below.  However, the issues of entitlement to an 
increased (greater than 10 percent) rating for eczema and 
entitlement to service connection for defective hearing are 
addressed in the remand following the decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased (compensable) rating 
for deviated nasal septum was received on September 10, 1999.

2.  There is no medical evidence from which it can be 
factually ascertained that an increase in the veteran's 
deviated nasal septum had occurred during the year preceding 
the filing of his September 10, 1999 claim for an increased 
rating.

3.  The veteran's service-connected deviated nasal septum is 
currently manifested by complaints of difficulty breathing 
and clinical findings of nasal obstruction on both sides.

4.  The veteran's service-connected enlarged right testicle 
is currently manifested by complaints of swelling, 
tenderness, and intermittent pain, and clinical findings only 
of slight enlargement of the right testicle.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
10, 1999 for the assignment of a 10 percent rating for 
deviated nasal septum have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).

2.  The criteria for a rating greater than 10 percent for the 
veteran's service-connected deviated nasal septum have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.97, 
Diagnostic Code 6502 (2000).

3.  The criteria for a compensable rating for the veteran's 
service-connected enlarged right testicle have not been met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Codes 
7523 and 7525 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim for an earlier effective date, and the 
claims for higher evaluations for deviated nasal septum and 
enlarged right testicle in light of the above-noted change in 
the law.  Nonetheless, the Board determines that the law does 
not preclude the Board from proceeding to an adjudication of 
these claims without first remanding the claims to the RO, as 
the requirements of the new law have essentially been 
satisfied.  In this regard, the Board notes that by virtue of 
the June 2000 Statement of the Case as to the earlier 
effective date issue, and the March 2000 Statement of the 
Case and March and May 2000 Supplemental Statements of the 
Case as to the increased rating issues, the veteran and his 
representative have been advised of the laws and regulations 
governing the claims, and been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has  made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, to include pertinent medical treatment records; 
in fact, it appears that all evidence identified by the 
veteran as relative to this claims has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
undergone examinations in connection with the increased 
rating claim, has had the opportunity to testify at a hearing 
as to all claims, and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of either of the aforementioned issues on 
appeal.  Hence, adjudication of these issues, without remand 
to the RO for initial consideration under the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  These claims are ready 
to be considered on the merits.  

I.  Earlier Effective Date

The veteran contends that an effective date earlier than 
September 10, 1999 is warranted for the assignment of a 
10 percent rating for deviated nasal septum.  Specifically, 
in a June 2000 Notice of Disagreement, he stated, "I feel 
this condition has increasingly worsened since the 0% rating 
from 1/19/90, not just since 9/10/99."  

Under applicable criteria, an increased disability evaluation 
will be effective the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year of that 
date.  Otherwise, the effective date of the increased 
evaluation is the date the claim is received.  38 § U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).

By rating decision dated in July 1990, the RO granted service 
connection for deviated nasal septum and assigned a 
noncompensable evaluation, effective from January 19, 1990.  
The veteran was notified of this decision by letter dated in 
September 1990.  He did not appeal the July 1990 rating 
decision and the decision became final.  The veteran 
subsequently submitted a claim for increase that was received 
in October 1990.  By rating decision dated in February 1995, 
the RO denied entitlement to an increased (compensable) 
rating for deviated nasal septum.  The veteran was notified 
of this decision by letter dated that same month.  He did not 
appeal the February 1995 rating decision and the decision 
became final.  

The veteran subsequently submitted a claim for an increased 
(compensable) rating that was received on September 10, 1999.  
In December 1999, based on findings of 20 percent obstruction 
of the nasal passage on the left side and 100 percent 
obstruction of the nasal passage on the right side made 
during the October 1999 VA examination, the RO awarded a 10 
percent evaluation for deviated nasal septum.  The RO 
assigned an effective date of September 10, 1999, the date of 
the claim for increase.  Upon review of the evidence, the 
Board finds that an earlier effective date is not warranted.

The Board notes that the veteran's claim for an increased 
(compensable) rating was filed no sooner than September 10, 
1999.  Therefore, consideration must now be given to whether 
an effective date for a 10 percent rating may be assigned 
earlier than this date.  In order for the veteran to be 
entitled to an earlier effective date, the evidence would 
have to show that the veteran's entitlement to a 10 percent 
disability rating was factually ascertainable prior to 
September 10, 1999 (provided that the claim was received 
within one year of the increase).  See 38 U.S.C.A. § 
5110(b)(2); 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125 
(1997).

Under the applicable criteria, a 10 percent evaluation is 
warranted for traumatic deviation of the nasal septum with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2000).  The rating schedule authorizes 
the assignment of a zero percent (noncompensable) evaluation 
in every instance in which the rating schedule does not 
provide such an evaluation and the requirement for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Keeping in mind the above-noted criteria, the Board finds 
that the evidence does not show that the veteran's deviated 
nasal septum was consistent with a 10 percent rating within 
the year preceding his September 10, 1999 claim for increase.  
Most of the VA outpatient treatment records during that 
period make no mention of the veteran's deviated nasal 
septum.  The one exception to this is an August 1999 VA 
treatment record that notes the veteran's history of nasal 
fractures and complaints of breathing problems; however, no 
clinical findings were reported at that time.  In addition, 
there are no subsequent medical records that show that the 
veteran met the criteria for a 10 percent rating during that 
preceding year.

Thus, in this case, there is simply is no contemporaneous 
medical evidence demonstrating that the veteran's deviated 
nasal septum had medically increased in severity within the 
year preceding his September 10, 1999 claim for an increased 
rating; hence, the earliest effective date that may be 
assigned is the date of the claim.  See 38 C.F.R. § 
3.400(o)(2).

Under these circumstances, the Board must conclude that there 
is no legal basis for assigning an effective date earlier 
than September 10, 1999, for the 10 percent evaluation for 
deviated nasal septum.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 

II.  Increased Ratings

The veteran contends that his service-connected deviated 
nasal septum and enlarged right testicle are more disabling 
than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

A.  Deviated Nasal Septum

Historically, the veteran was originally granted service 
connection for deviated nasal septum in July 1990.  A 
noncompensable rating was assigned under Diagnostic Code 
6502.  In September 1999, the veteran submitted a claim for 
an increased rating for his service-connected deviated nasal 
septum.

A VA outpatient treatment record dated in August 1999 notes 
the veteran's history of nasal fractures and his complaints 
of chronic breathing problems.  No clinical findings were 
reported.

An October 1999 VA special nose, sinus, larynx and pharynx 
examination report notes the veteran's history of nasal 
fractures on two occasions during his military service.  The 
veteran complained that he had suffered from nasal 
obstruction since that time.  He denied any purulent 
discharge.  He reported occasional mild nosebleeds occurring 
only at night.  He reported no other treatment for his nose; 
he denied taking any medication for his nose.  Examination 
revealed that, externally, the nose was slightly to the left 
of the midline.  The nasal septum was sharply bowed to the 
right, producing essentially complete obstruction from the 
nasal valve area posteriorly.  The curvature caused partial 
obstruction of the left nares but internally, nasal cavities 
were widely patent on the left.  The examiner estimated that 
obstruction on the left side was approximately 20 percent and 
that obstruction on the right side was 100 percent.  
Diagnoses included traumatic nasal septal deformity with 
severe nasal obstruction.

By rating decision dated in December 1999, the RO increased 
the rating for the veteran's deviated nasal septum from 
noncompensable to 10 percent.  The veteran appealed this 
decision.

A VA hospitalization report dated from November 1999 to 
January 2000 notes the veteran's history of nasal fractures.  
A CT scan of the sinuses revealed clear sinuses with a 
deviated septum on the right midline.  There was no bone 
erosion or bone destruction.  Mild mucosal thickening of the 
tubinates was noted.  Impression was septal deviation to the 
right of the midline.

The veteran is currently assigned a rating of 10 percent 
under Diagnostic Code 6502, deviation of nasal septum.  That 
diagnostic code provides for a 10 percent evaluation for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (2000).  No higher evaluation is assignable under that 
diagnostic code.  

As indicated above, medical examination in October 1999 
approximately 20 percent nasal obstruction on one side (not 
"3/4 obstructed," as the veteran asserted in a January 2000 
statement), and essentially complete nasal obstruction on the 
other.  While more recent medical records included no 
specific findings as to nasal obstruction, the Board finds 
that the findings on the October 1999 examination are 
consistent with the assignment of the 10 percent evaluation.  
Moreover, in the absence of other pertinent findings 
associated with the veteran's deviated nasal septum, there is 
no basis for consideration of his disability under any other 
potentially applicable diagnostic code.  See, e.g., 38 C.F.R. 
§ 4.97, Diagnostic Code 6504 (pursuant to which loss of part 
of the nose, or disfiguring scars on the nose are evaluated).  
In the present case, the Board finds that the veteran's 
evaluation of 10 percent adequately contemplates the level of 
disability due to his service-connected deviated nasal 
septum.  

Further, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2000).  There 
is no showing that the veteran's deviated nasal septum has 
resulted in  marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or has 
necessitated frequent periods of hospitalization.  Finally, 
symptoms of the service-connected deviated nasal septum are 
not otherwise shown to be so exceptional or unusual that the 
schedular criteria are inadequate to evaluate them.  In the 
absence of evidence of such factors, the Board finds, as did 
the RO, that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v 
Brown, 8 Vet. App. 218, 227 (1995).

B.  Enlarged Right Testicle

Historically, the veteran was originally granted service 
connection for enlarged right testicle, as a residual of 
contusion (injury) in July 1990.  A noncompensable rating was 
assigned under Diagnostic Code 7523.  In September 1999, the 
veteran submitted a claim for an increased rating for his 
service-connected enlarged right testicle.

An August 1999 VA sonogram of the scrotum revealed that the 
testes were normal in size and homogeneous in echogenicity 
bilaterally.  No focal masses were identified.  There was no 
evidence of significant hydrocele.  The epididymis was normal 
in appearance bilaterally.  Impression was unremarkable 
scrotal sonogram.

An October 1999 VA examination report notes the veteran's 
history of a contusion to the right testicle during service.  
The examination report also notes the veteran's complaints of 
persistent swelling with sensitivity and intermittent pain 
the right scrotal area.  He reported that the pain occurred 
three to four times a week, lasting for several minutes and 
subsiding spontaneously.  He indicated that he did not take 
any medication for his condition.  In addition, the veteran 
reported that he voided freely ten times a day and four times 
at night.  He was not incontinent or impotent; he had normal 
ejaculations.  There was no history of recurrent urinary 
tract infections, bladder stones, or renal colic.  
Examination revealed that the right scrotum measured 3.5 
centimeters by 7 centimeters; the left scrotum measured 
3 centimeters by 5 centimeters.  The right scrotum was smooth 
and felt cystic.  It was sensitive to touch and pressure.  
There were no focal masses; there was no induration.  The 
examiner was unable to palpate deeply because of the 
veteran's complaints of discomfort and pain.  The left 
scrotum was normal in both size and consistency.  Diagnosis 
was chronic enlarged right scrotum, residual of contusion, 
with intermittent pain.

A VA hospitalization report dated from November 1999 to 
January 2000 notes the veteran's history of right scrotal 
exploratory surgery, with no masses found.  No current 
clinical findings were reported.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  Inasmuch as there is no 
specific diagnostic code to rate an enlarged testicle, that 
disability initially was evaluated, by analogy, to complete 
atrophy of the testes, and assigned a noncompensable 
evaluation under Diagnostic Code 7523 However, in December 
1999 (the date of the rating issue on appeal with respect to 
this issue), the RO changed the rating criteria under which 
the disability is considered, by analogy, to Diagnostic Code 
7525, pursuant to which chronic epdidmyo-orchitis is 
evaluated.  To ensure that the veteran is given every 
consideration with respect to the issue on appeal, the Board 
will consider the claim under the criteria of both diagnostic 
codes.

Pursuant to Diagnostic Code 7523, a noncompensable rating is 
assigned for complete atrophy of one testis, and a 20 percent 
rating is assigned for complete atrophy of both testes.  38 
C.F.R. § 4.115b, Diagnostic Code 7523 (2000).  

Diagnostic Code 7525 provides that other than for tubercular 
infections (which should be evaluation under 38 C.F.R. 
§§ 4.88b or 4.89, as appropriate), chronic epdidymo-orchitis 
should be rated as urinary tract infection.  Under 38 C.F.R. 
§ 4.115a (2000), urinary tract infection requiring long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
evaluation.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year) and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  That diagnostic code also 
provides that urinary tract infection involving poor renal 
function should be rated on the basis of renal dysfunction.

In the case at hand, the medical evidence demonstrates that 
the veteran's service-connected enlarged right testicle is 
manifested by complaints of intermittent pain and tenderness 
to touch, and clinical findings of slight enlargement 
(approximately a three-centimeter discrepancy) of the right 
testicle when compared with the left.  There were no focal 
masses or induration in either testicle.  The right testicle 
was sensitive to touch and felt cystic.  The left testicle 
was normal in consistency.  The medical evidence does not 
demonstrate complete atrophy of one testicle (let alone 
both), or any other limitation of function; thus, a 
compensable rating is not in order under the criteria of 
Diagnostic Code 7523.

Likewise, there is no basis for a compensable evaluation 
under Diagnostic Code 7525.  The medical evidence does not 
show that the veteran's right testicle condition has required 
continuous treatment or any drainage or hospitalization, and 
there is no evidence of any renal involvement.  

Under these circumstances, the Board finds that the symptoms 
associated with the veteran's service-connected right 
testicle condition-essentially, swelling, tenderness, and 
intermittent pain-provide no basis for a compensable 
evaluation, regardless of whether the disability is evaluated 
under Diagnostic Code 7523.  These symptoms also provide no 
basis for assignment of a compensable rating, on the basis of 
evaluation by analogy, under another diagnostic code under 
38 C.F.R. §§ 4.115a or 4.115b.  

Furthermore, the Board notes that, pursuant to a note under 
38 C.F.R. § 4.115b, disabilities evaluated under Diagnostic 
Code 7523 should also be considered for special monthly 
compensation.  However, the Board finds that special monthly 
compensation is not in order for the veteran's service-
connected enlarged right testicle, as the medical evidence 
does not show anatomical loss or loss of use of a testicle.  
See 38 C.F.R. § 3.350(a)(1) (2000).  The Board also has 
reviewed the other diagnostic codes relating to the 
genitourinary system, see 38 C.F.R. § 4.115b, but can find no 
basis on which to grant a compensable evaluation for the 
veteran's service-connected enlarged right testicle.

Finally, the Board also notes that, although the RO did not 
explicitly consider whether a higher evaluation for enlarged 
right testicle is warranted on an extra-schedular basis, the 
Board notes, as indicated above, that there is a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1990).  
However, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2000).  There is no showing that the 
veteran's enlarged testicle has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); has necessitated frequent 
periods of hospitalization; or has otherwise has rendered 
inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. 337 
(1996); Floyd, 9 Vet. App. at 94-95; Shipwash, 8 Vet. App. at 
227.

On the basis of all the foregoing, the Board must conclude 
that the veteran's claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert, 1 Vet. App. at 55-57.  


ORDER

An effective date earlier than September 10, 1999 for the 
assignment of a 10 percent rating for deviated nasal septum 
is denied.

A rating in excess of 10 percent for deviated nasal septum, 
currently evaluated as 10 percent disabling, is denied.

A compensable rating for enlarged right testicle is denied.


REMAND

The veteran contends that his service-connected eczema is 
more disabling than currently evaluated.  In a VA Form 9 
received by the RO in April 2000, the veteran complained of 
"constant itching" due to his service-connected skin 
disorder.

Historically, the veteran was treated for folliculitis on his 
trunk and dyshidrotic eczema of the hands and feet during 
service.  Following service, A May 1990 VA examination report 
notes findings of a small papule on the left ear, several 
excoriated papules on the arms and hyperhidrosis of the soles 
of the feet and the palms.  Subsequently, by rating decision 
dated in July 1990, the RO granted service connection for 
eczema and assigned a noncompensable rating therefore.

The veteran submitted a claim for an increased (compensable) 
rating in September 1999.  Thereafter, in October 1999, the 
veteran underwent a VA dermatology examination.  The VA 
examination report notes the veteran's complaints of 
recurrent, itchy blisters on his hands and feet.  Examination 
revealed: several resolving vesicular lesions, with slight 
scale, on the sides of the fingers; and moccasin scaling 
pattern on the soles of the feet.  Diagnoses included tinea 
pedis and vesicular eruption on the hand, consistent with 
dyshidrotic eczema.

The RO reviewed the October 1999 VA examination report and in 
a December 1999 rating decision, granted an increased (10 
percent) rating for the veteran's service-connected eczema.  
Thereafter, the veteran continued his appeal.

The Board notes that VA outpatient treatment records dated in 
2000 contain many references to an increase in the severity 
of the veteran's dermatological symptoms.  Specifically, the 
treatment records note findings of: a red rash with hives on 
the legs; large, erythematous patches primarily in the 
thoracolumbar area; maculopapular thigh lesions; and lesions 
on the dorsum of the feet.

In light of the above evidence, the Board finds that an 
additional VA dermatological examination is warranted to 
ensure a fully informed decision regarding the veteran's 
claim.  An examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, the VA examiner should obtain a detailed history 
of the frequency and extent of any outbreaks and comment on 
functional or cosmetic disability caused by the veteran's 
service-connected skin condition.  The examiner should also 
attempt to differentiate the manifestations of the service-
connected skin disorder from any other nonservice-connected 
disorder.  The Board emphasizes, however, that if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected back condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. 
§ 3.102 (2000).  

The veteran also contends that he currently has defective 
hearing that is attributable to acoustic trauma sustained 
during service.  He alleges that he was exposed to noise as a 
marksmanship instructor in the Marine Corps, and that since 
that time he has experienced problems with his hearing.

VA treatment records dated from 1999 to 2000 note the 
veteran's complaints of bilateral defective hearing, right 
greater than left.  The Court has stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Board notes 
that, in the case at hand, the veteran has not had a VA 
evaluation of his hearing, nor does the record include any 
medical opinion as to whether there is a nexus between any 
current hearing loss and the veteran's military service.    

Under these circumstance, the veteran should undergo 
examination by an otolaryngologist, to include VA audiometry 
evaluation, to ascertain whether the veteran has hearing loss 
recognized as a disability for VA purposes, see 38 C.F.R. § 
3.385 (2000), and to obtain an opinion as to the medical 
relationship, if any, between such disability and any 
acoustic trauma sustained in service.  In this regard, the 
Board emphasizes to the RO that the absence of in-service 
evidence of hearing loss is not fatal to the claim (see 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)); rather, 
evidence of a current hearing loss disability (i.e., one 
meeting the requirements of section 3.385, as noted above) 
and a medically sound basis for attributing such disability 
to service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

Prior to having the appellant undergo any medical evaluation, 
the RO should undertake all necessary action to obtain and 
associate with the record all outstanding pertinent medical 
records, to particularly include any from VA medical 
facilities or those held by any other governmental entity.  
In this case, the record indicates that the veteran has been 
treated at the VA Medical Center (VAMC) in Bath, New York; 
however, treatment records only through January 2000 have 
been obtained from that facility; all outstanding treatment 
records from this facility should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding medical 
records from any other source(s) or facility(ies) identified 
by the veteran.  

Finally, the Board notes that, in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Hence, in 
addition to the requested development, the RO should 
undertake any other notification or development action deemed 
warranted under the Act before considering the veteran's 
claims on the merits.

Accordingly, these matter are hereby REMANDED to the RO for 
the following:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Bath VAMC, as 
well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After associating with the claims 
file copies of all medical evidence 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA dermatology 
examination in order to ascertain the 
nature and severity of his service-
connected skin disorder.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims file, 
including a complete copy of this REMAND.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should obtain a detailed history 
of the frequency and extent of any 
outbreaks and should comment on any 
functional or cosmetic disability caused 
by the veteran's service-connected skin 
condition.  To this end, the examining 
dermatologist should characterize the 
extent of any lesions found and the 
degree of disfigurement present, if any.  
To the extent possible, the examiner 
should differentiate the manifestations 
of the service-connected skin disorder 
from any other diagnosed skin disorder; 
however, if it is not medically possible 
to do so, the examiner should clearly so 
state.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.

3.  After associating with the claims 
file copies of all medical evidence 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for an examination by a 
otolaryngologist to determine the extent 
and etiology as to any current hearing 
loss.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims file, including a complete copy of 
this REMAND.  All indicated tests and 
studies, to specifically include 
audiological evaluation, should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examination of the veteran, review of his 
pertinent medical history and assertions, 
and with consideration of sound medical 
principles, the physician should express 
an opinion as to whether it is as least 
as likely as not that any current hearing 
loss is a result of injury or disease 
incurred in or aggravated during active 
military service, to include the acoustic 
trauma the veteran is attributable to the 
veteran's active military service, to 
include the acoustic trauma he allegedly 
experienced therein.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the appellant.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  Upon completion of the requested 
development, and any other indicated 
development or notification action, the 
RO should readjudicate the veteran's 
claims in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations.

8.  If either of the claims remaining on 
appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case and be given the appropriate 
time period to respond before this case 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been  remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

 



